Citation Nr: 1138913	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  97-17 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for non-Hodgkin's lymphoma, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 1959.  He died in May 1995.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 1996 rating decision and determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The issue of entitlement to service connection for the cause of the Veteran's death was denied by the Board in October 2002.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2003, the Court granted a motion for remand and vacated the Board's decision.  Following a March 2004 remand, the Board again denied the claim in January 2006.  The appellant again appealed, and in March 2008 the Court vacated the Board's decision.  In October 2008, the Board remanded the claim of entitlement to service connection for the cause of the Veteran's death for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

In the March 2008 memorandum decision, the Court found that it was unclear whether VA had requested any available records concerning the Veteran's exposure to radiation based on his duties at Nellis Air Force Base, or whether VA had forwarded any records to the Under Secretary for Health for preparation of a dose estimate.  The Court cited to case law holding that VA cannot rely upon the Defense Nuclear Agency's certification that there was no evidence of participation in a radiation risk activity.  Further, the Court found that it was not immediately apparent whether VA concluded that obtaining a dose estimate was not feasible.  

In the October 2008 remand, the Board directed the RO to secure any and all evidence that may indicate the distance between the Nevada Test Site and the Veteran's air police duties at Nellis Air Force Base.  The Board indicated that any and all efforts to secure this evidence must be undertaken and that the RO must specifically document what attempts were made to locate the records requested.  The Board added that if the requested records cannot be found, the RO must explain in writing why further attempts to locate or obtain any government records would be futile.  The Board stated that the RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Board directed that the claimant must then be given an opportunity to respond.

The RO contacted the Radiation Protection Division of the United States Air Force in October 2009 and requested the Veteran's DD Form 1141, Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure.  In March 2010, the Air Force indicated that it found no external or internal exposure data for the Veteran.  Although a June 2010 report of contact reflects that the RO called one of the representative's colleagues to give him an update on the remand, the RO did not explain in writing why further attempts to locate or obtain any government records would be futile.  It is not clear that the RO (a) notified the claimant of the specific records that it is unable to obtain; (b) explained the efforts VA has made to obtain that evidence; (c) described any further action it will take with respect to the claim; and (d) afforded the claimant an opportunity to respond.  Therefore, the RO did not comply with the directives of the October 2008 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Significantly, it does not appear that the Veteran's service personnel records have ever been requested.  It is possible that his service personnel records contain DD Form 1141, Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure or other evidence regarding radiation exposure.  The RO must attempt to obtain the Veteran's service personnel records.

In May 1995, the RO initially requested dosage information from the Defense Nuclear Agency (DNA) regarding the Veteran's claimed in-service radiation exposure.  In June 1996, the DNA indicated that Air Force morning reports revealed that while assigned to Detachment 1, 3595th Air Base Group, the Veteran served at the Indian Springs Air Force Base from March 5, 1956, to April 8, 1957, when he was transferred to the Nellis Air Force Base, Las Vegas, Nevada.  His duties during this period at the Indian Springs Air Force Base were apprentice woodworker, construction helper, air police helper, apprentice air policeman, and air policeman.  No atmospheric nuclear testing was conducted at the Nevada Test Site during the Veteran's service at Indian Springs Air Force Base.

From April 9, to June 19, 1957, the Veteran was assigned to the 3595th Air Police Squadron at Nellis Air Force Base.  From June 20 until December 31, 1957, he was assigned to Headquarters, 3595th Air Base Group, and on January 1, 1958, he was reassigned to the 3596th Air Police Squadron (redesignated 4520th Air Police Squadron on June 23, 1958).  The Veteran remained with the 4520th Air Police Squadron until his discharge on July 31, 1959.  His duty at Nellis Air Force Base was air policeman.  

The DNA report revealed that during the Veteran's service at Nellis Air Force Base, two atmospheric nuclear test series were conducted at the Nevada Test Site - Operations PLUMBBOB (May 28 to October 22, 1957) and HARDTACK II.  Neither the Veteran's service record nor Air Force morning reports show temporary duty at the Nevada Test Site during the aforementioned nuclear test series.  The morning reports only show routine administrative actions (ordinary leave, reassignments, promotions) for the Veteran during the time period in question.  In addition, personnel at Nellis Air Force Base were not considered to be PLUMBBOB or HARDTACK II participants.  The DNA report stated that in summary, the available Air Force records did not document the veteran's participation in US atmospheric nuclear testing.  Moreover, after careful search of available dosimetry data, no record of radiation exposure for the Veteran was found.

In November 1994 and March 1995 statements, the Veteran alleged that he was exposed three times to ionizing radiation from nuclear bomb testing while stationed at Indian Springs Air Force Base.  In a friend's statement, it was stated that the Veteran on many occasions told him that while serving at Nellis Air Force Base, he was sometimes assigned to a gunnery range at Indian Springs Air Force Base where he witnessed nuclear blasts.  In a response to a March 1995 correspondence from the RO regarding exposure to ionizing radiation, the Veteran alleged that he served on open guard duty 20 miles away from the Nevada Test Site three times during nuclear bomb testing.  For the purposes of this remand, the Veteran's assertion that he served on open guard duty 20 miles away from the Nevada Test Site three times during Operations PLUMBBOB and HARDTRACK II is assumed to be credible.  

Finally, in November 1994 the Veteran filed a claim of entitlement to service connection for non-Hodgkin's lymphoma.  His claim was still pending when he died.  In a July 1996 correspondence, the RO denied entitlement to service connection for non-Hodgkin's lymphoma, for the purposes of accrued benefits.  In March 1997, the appellant filed a timely notice of disagreement with that denial.  As such, a statement of the case must be issued concerning the issue of entitlement to service connection for non-Hodgkin's lymphoma, for the purposes of accrued benefits.  Manlincon v. West, 12 Vet. App. 242 (1999).

In light of the foregoing this case is REMANDED for the following action:

1.   The RO must contact the service department and attempt to obtain the Veteran's service personnel records.  If the RO cannot locate his service personnel records or if his service personnel records do not contain DD Form 1141, Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure, the RO must specifically document what attempts were made to locate the records requested.  If the requested records cannot be found the RO must explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond. 

2.  After completion of the foregoing and unless the service personnel records explicitly contradict the Veteran's assertion that he served three times on open guard duty 20 miles away from the Nevada Test Site during Operations PLUMBBOB and HARDTRACK II, the Veteran's claims file must be forwarded to the Under Secretary for Health for the preparation of a radiation dose estimate based on the Veteran serving three times on open guard duty 20 miles away from the Nevada Test Site during Operations PLUMBBOM (May 28 to October 22, 1957) and HARDTRACK II (September 18 to October 31, 1958).

3.  After the dose estimate has been prepared the case should be referred to the Under Secretary for Benefits as provided by 38 C.F.R. § 3.311(b)(1).

4.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance under the VCAA, such as providing the appellant with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2011).

5.  The RO must issue a statement of the case addressing the claim of entitlement to service connection for non-Hodgkin's lymphoma, for the purposes of accrued benefits and provide the statement of the case to the appellant and her representative.  The appellant is hereby informed that the Board may only exercise appellate jurisdiction over this matter if she perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

6.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for cause of the Veteran's death.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  The case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified by the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

